DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 6/24/2021 has been entered. In the amendment, Applicant amended claims 1 and 10. Currently claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bei et al. (US 2019/0051670) in view of Ka et al. (US 2017/0294502).
Regarding claim 1, Bei teaches a display panel (Fig. 3) comprising: 
a substrate (Fig. 3: array substrate 201) comprising a first area (Fig. 3: second non-display area 2023), a display area (Fig. 3: display area 2031), and an intermediate area (Fig. 3: wiring area 2032) arranged between the first area and the display area; 

a data distributor (Fig. 3: all switches at the bottom forming a data distributor) comprising switches electrically connected to the plurality of data lines, 
wherein the plurality of data lines comprise a first data line (Fig. 3: one of data lines 1a, 3a, 1b, 3b, 1c, 3c among data lines 208) and a second data line (Fig. 3: one of data lines 2a, 4a, 2b, 4b, 2c, 4c among data lines 208, which has an overlapping relationship with a first data line as exemplified in Fig. 5), each of the first data line and the second data line bypasses an edge of the first area in the intermediate area, and a bypass portion (Fig. 3: data lead lines 211 extended from respective data lines 1a, 3a, 1b, 3b, 1c, 3c) of the first data line and a bypass portion (Fig. 3: data lead lines 211 extended from respective data lines 2a, 4a, 2b, 4b, 2c, 4c) of the second data line overlap each other in the intermediate area (Figs. 3 and 5).
Bai does not further teach the bypass portion of the first data line and the bypass portion of the second data line are overlapped with a voltage layer that has a shape surrounding the first area in a plan view.
However, in the same field of endeavor, Ka teaches in Figs. 2-4 the bypass portion of a first data line DT1 and the bypass portion of a second data line DT2 are overlapped with a voltage layer VDD2 that has a shape surrounding the first area in a plan view ([0077]).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Ka with the technique of Bai to further improve real estate usage efficiency of the display device.

Regarding claim 2, Bei/Ka teach the display panel of claim 1. Bei further teaches the display of claim 1, wherein: 
the data distributor comprises a first switch (Fig. 3: switches respectively connected to data lines 1a, 3a, 1b, 3b, 1c, 3c) electrically connected to the first data line, and a second switch (ig. 3: switches respectively connected to data lines 2a, 4a, 2b, 4b, 2c, 4c) electrically connected to the second data line; and 
the first switch and the second switch are connected to a same demultiplexer control line (Fig. 3).

Regarding claim 3, Bei/Ka teach the display panel of claim 1. Bei further teaches the display of claim 1, wherein: 
the plurality of data lines further comprise a third data line (Fig. 3: another one of data lines 1a, 3a, 1b, 3b, 1c, 3c, different from the first data line in claim 1) and a fourth data line (Fig. 3: another one of data lines 2a, 4a, 2b, 4b, 2c, 4c, which has an overlapping relationship with third data line as exemplified in Fig. 5) that bypass the edge of the first area in the intermediate area; and 
a bypass portion (Fig. 3: data lead lines 211 extended from a respective data line among data lines 1a, 3a, 1b, 3b, 1c, 3c reading on “third data line”) of the third data line and a bypass portion (Fig. 3: data lead line 211 corresponding to a respective data line from data lines 2a, 4a, 2b, 4b, 2c, 4c that reads on “fourth data line”) of the fourth data line overlap s each other in the intermediate area (Figs. 3 and 5).

Regarding claim 4, Bei/Ka teach the display panel of claim 3. Bei further teaches the display of claim 3, wherein a shortest distance between the bypass portion of any one of the first data line and the second data line and the bypass portion of any one of the third data line and the fourth data line is greater than a vertical distance between the bypass portion of the first data line and the bypass portion of the second data line or a vertical distance between the bypass portion of the third data line and the bypass portion of the fourth data line (Figs. 3 and 5; Examiner’s Note: in an exemplary scenario wherein a shortest distance between the bypass portion of any one of the first data line and the second data line and the bypass portion of any one of the third data line and the fourth data line is interpreted as the shortest distance between data lead line 211(1b) and data lead line 211(1c) as shown in Fig. 5, the shortest distance between 211(1b) and 211(1c) is greater than the vertical distance between two metal layers M1 and M2).

Regarding claim 5, Bei/Ka teach the display panel of claim 4. Bei further teaches the display of claim 4, wherein a separation distance between the first data line and the third data line in the display area is greater than the shortest distance (Note the exemplary scenario wherein the first data line is interpreted as data line 1b and the third data line is interpreted as data line 1c).

Regarding claim 6, Bei/Ka teach the display panel of claim 4. Bei further teaches the display of claim 4, wherein the third data line is arranged between the first data line and the 

Regarding claim 7, Bei/Ka teach the display panel of claim 6. Bei further teaches the display of claim 6, further comprising a first pixel circuit (Fig. 3: first pixel circuit interpreted as a pixel circuit controlled by a switch connected to data lines 1b) and a second pixel circuit (Fig. 3: second pixel circuit interpreted as a pixel circuit controlled by a switch connected to data line 1c and on a row different from first pixel circuit) located in the display area and arranged in the first direction, 
wherein one of the first data line and the third data line is connected to the first pixel circuit, and the other of the first data line and the third data line is electrically connected to the second pixel circuit (see above for interpretation of first pixel circuit and second pixel circuit and refer to Fig. 3 for relevant positional relationship).

Regarding claim 8, Bei/Ka teach the display panel of claim 1. Bei further teaches the display of claim 1, wherein one of the first data line and the second data line comprises: 
the bypass portion in the intermediate area (Fig. 3); and 
an extension portion (Fig. 6: portion with via holes) located in the display area and connected to the bypass portion s through a contact hole (Fig. 6: via holes), the contact hole being defined in at least one insulating layer between the bypass portion and the extension portion (Fig. 6).

Regarding claim 9, Bei/Ka teach the display panel of claim 1. Bei does not further teach in this embodiment, wherein the plurality of data lines further comprise: 
a fifth data line spaced apart from the first data line and the second data line in the display area; and 
a bypass portion of the fifth data line bypassing the edge of the first area in the intermediate area, the bypass portion of the fifth data line overlapping the bypass portion of the first data line and the bypass portion of the second data line.
However, in another embodiment (Fig. 7), Bei teaches wherein the plurality of data lines further comprise: 
a fifth data line (Fig. 7: data line 3b) spaced apart from the first data line (Fig. 7: data line 1b) and the second data line (Fig. 7: data line 2b) in the display area; and 
a bypass portion (Fig. 7: non-vertical portion of data lines) of the fifth data line bypassing the edge of the first area in the intermediate area, the bypass portion of the fifth data line overlapping the bypass portion of the first data line and the bypass portion of the second data line (Fig. 7).
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply the embodiment by Bei, which would have been an obvious matter of design choice.

Regarding claim 10, Bai teaches a display panel (Fig. 3) comprising: 

a plurality of pixels (Fig. 3) located in the display area; and 
a plurality of data lines (Fig. 3: data lines 208, including respective data lead lines 211 and sub-data lines 209) providing data signals to the plurality of pixels, 
wherein: 
the plurality of data lines comprise a first data line (Fig. 3: one of data lines 1a, 3a, 1b, 3b, 1c, 3c among data lines 208) and a second data line (Fig. 3: one of data lines 2a, 4a, 2b, 4b, 2c, 4c among data lines 208, which has an overlapping relationship with first data line as exemplified in Fig. 5), each of which comprises an extension portion (Fig. 6: data line portion above the dash line and below via holes) extending in a first direction (Fig. 6: y-direction) in the display area and a bypass portion (Fig. 3 and 6: portion corresponding to non-vertical data lead lines) bypassing the first area in the intermediate area; and 
the bypass portion of the first data line and the bypass portion of the second data line overlap each other in the intermediate area (Fig. 5).
Bai does not further teach the bypass portion of the first data line and the bypass portion of the second data line are overlapped with a voltage layer that has a shape surrounding the first area in a plan view.
However, in the same field of endeavor, Ka teaches in Figs. 2-4 the bypass portion of a first data line DT1 and the bypass portion of a second data line DT2 are overlapped with a voltage layer VDD2 that has a shape surrounding the first area in a plan view ([0077]).


Regarding claim 11, Bei/Ka teach the display panel of claim 10. Bei further teaches the display of claim 10, wherein: 
the bypass portion and the extension portion of the first data line are disposed on a same layer (Figs. 5-6: scenario in which first data line is interpreted as date lead line 211(1b) and second data line is interpreted as data lead line 211(2b) reads on the limitation), and 
the bypass portion and the extension portion of the second data line are disposed on different layers (Figs. 5-6).

Regarding claim 12, Bei/Ka teach the display panel of claim 11. Bei further teaches the display of claim 11, wherein: 
the plurality of data lines further comprise a third data line (Fig. 3: data line 1c,) and a fourth data line (Fig. 3: data line 2c), each of which comprises an extension portion (Fig. 6: data line portion above the dash line and below via holes) extending in the first direction in the display area and a bypass portion (Fig. 3 and 6: portion corresponding to non-vertical data lead lines) bypassing the first area in the intermediate area; and 
the bypass portion of the third data line and the bypass portion of the fourth data line overlap each other in the intermediate area (Figs. 5-6).

claim 13, Bei/Ka teach the display panel of claim 12. Bei further teaches the display of claim 12, wherein at least one of the third data line and the fourth data line is arranged between the first data line and the second data line in the display area (Fig. 3: data line 1c between first data line 1b and second date line 2b).

Regarding claim 14, Bei/Ka teach the display panel of claim 12. Bei further teaches the display of claim 12, further comprising a first pixel circuit (Fig. 3: first pixel circuit interpreted as a pixel circuit controlled by a switch connected to data lines 1b) and a second pixel circuit (Fig. 3: second pixel circuit interpreted as a pixel circuit controlled by a switch connected to data line 1c and on a different row from first pixel circuit) located in the display area and arranged in the first direction, 
wherein the third data line is disposed adjacent to the first data line in the display area, and any one of the first data line and the third data line is electrically connected to the first pixel circuit and the other of the first data line and the third data line is electrically connected to the second pixel circuit (see above for interpretation of first pixel circuit and second pixel circuit and refer to Fig. 3 for relevant positional relationship).

Claim 15 is rejected for the substantially the same rationale as applied to claim 4.

Claim 16 is rejected for the substantially the same rationale as applied to claim 5.

claim 17, Bei/Ka teach the display panel of claim 10. Bei further teaches the display of claim 10, further comprising a data distributor (Fig. 3: all switches at the bottom forming a data distributor) comprising switches electrically connected to the plurality of data lines.

Regarding claim 18, Bei/Ka teach the display panel of claim 17. Bei further teaches the display of claim 17, wherein the data distributor comprises:
a first switch (Fig. 3: switch connected to one of data lines 1a, 3a, 1b, 3b, 1c, 3c reading on “first data line”) electrically connected to the first data line; and
a second switch (Fig. 3: switch connected to data lines 2a, 4a, 2b, 4b, 2c, 4c reading on “second data line”) electrically connected to the second data line;

Regarding claim 19, Bei/Ka teach the display panel of claim 18. Bei further teaches the display of claim 18, wherein the first switch and the second switch are electrically connected to a same demultiplexer control line (Fig. 3).

Claim 20 is rejected for the substantially the same rationale as applied to claim 9.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/Primary Examiner, Art Unit 2693